Case 2:19-cv-00248-JRG Document 255 Filed 11/17/20 Page 1 of 5 PageID #: 10390




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

INFERNAL TECHNOLOGY, LLC and   §
TERMINAL REALITY, INC.,        §
                               §
     Plaintiffs,               §
                               §
     v.                        §                             Case No. 2:19-cv-248-JRG
                               §
SONY INTERACTIVE ENTERTAINMENT §
LLC,                           §
                               §
     Defendant.                §


                  JOINT NOTICE PURSUANT TO STANDING ORDER

       Plaintiffs Infernal Technology, LLC and Terminal Reality, Inc. and Defendant Sony

Interactive Entertainment LLC, [collectively, “the Parties”] file this Joint Notice pursuant to the

Court’s Standing Order regarding the Novel Coronavirus (COVID-19) [hereinafter “Standing

Order”].

       Plaintiffs’ Position

       Pursuant to paragraph 1 of the Court’s Standing Order, and “erring on the side of caution,”

Plaintiffs notified Defendant on Monday, November 16, 2020 that one of their attorneys on this

matter tested positive for COVID on November 14. That attorney is quarantined and will not

attend the November 23, 2020 pretrial conference. Although two of the attorneys who will

participate in the pretrial conference have “been in contact within the past 14 days with [this]

individual,” they have tested negative for the virus. The phrase “been in contact” in this context

clearly means in physical contact.

       In addition, Plaintiffs’ lead attorney, Eric Buether, who anticipates attending the pretrial

conference, has not been in contact with the individual within the last 16 days. Mr. Buether was



JOINT NOTICE PURSUANT TO STANDING ORDER                                                   PAGE 1
Case 2:19-cv-00248-JRG Document 255 Filed 11/17/20 Page 2 of 5 PageID #: 10391




in Brazil from November 6 through November 16 visiting his mother-in-law there. While in

Brazil, Mr. Buether’s wife was tested negative for the virus. Mr. Buether has just returned to

Dallas today and is scheduled to take a COVID-19 test tomorrow at 2:30 p.m. Mr. Buether will

only attend the pretrial conference if the test is negative for the virus. If the test is positive, we

will inform the Court and opposing counsel. Contrary to Defendant’s representations, CDC

guidelines do not require Mr. Buether to be quarantined for 14 days upon his return from Brazil.

       During the parties’ meet and confer session under Paragraph 2 of the Standing Order

conducted yesterday, the parties were in agreement that, since the infected individual has been in

quarantine since the weekend, all of Plaintiffs’ law firm employees that have been tested for the

virus have tested negative for the virus, and Mr. Buether has not been in contact with the associate

who tested positive for the virus for 16 days and will be tested for the virus tomorrow, there was

no reason at this time to request the Court to seek take any action affecting the scheduled

November 23 in-person pretrial conference. Instead, the parties agreed to monitor the situation for

the next 3 days, as permitted under the Standing Order, and then adhere to Paragraph 3 of the

Standing Order and “file a joint notice or joint motion” with the Court.

       Defendant’s counsel has now informed us that Defendant wanted to file “a joint motion to

conduct the November 23 pretrial hearing by video conference.” Plaintiffs contend that, unless

new information alters the current status of the situation, the pretrial conference should go forward

as scheduled on November 23 in person. Obviously, Plaintiffs will accept whatever position the

Court believes is in the best interest of the parties, the Court, and the administration of justice.

       Defendant’s Position

       Plaintiffs’ description of the meet and confer inaccurately suggests that Defendant agreed

to any course of action. The Parties concluded their meeting by agreeing that Defendant would




JOINT NOTICE PURSUANT TO STANDING ORDER                                                       PAGE 2
Case 2:19-cv-00248-JRG Document 255 Filed 11/17/20 Page 3 of 5 PageID #: 10392




further confer with its local counsel and propose a path forward. This further consultation led to

the suggestion that the parties file a joint motion to conduct the pretrial hearing by video conference

in view of the fact that there are potential risks of exposure present in attending by person.

       First, with respect to the attorney in Dallas that tested positive, it is appreciated that the two

attorneys that will attend the pretrial conference have tested negative. However, a negative test

mere days after exposure is not conclusive. Symptoms may not manifest themselves, nor may a

positive test result, for many days after exposure due to the lengthy incubation period associated

with COVID. This is the reason that 14-day quarantines are the default precaution for those in

close contact with an infected person. Plaintiffs have not indicated the extent of contact of those

who will attend the pretrial conference with the attorney that tested positive. If they were in close

contact, obviously they should be self-isolating at home for 14 days from the most recent exposure.

       Second, Plaintiffs note that Mr. Buether returned today from Brazil, which is subject to a

Level 4 Travel Advisory from the State Department and is classified as a Level 3 – High Risk

country by the CDC. The CDC “requires all travelers, including U.S. citizens and legal permanent

residents, who have been in Brazil, or any CDC Level 3 country, in the last 14 days to self-

quarantine    for   14    days.”    See    https://travel.state.gov/content/travel/en/traveladvisories/

presidential-proclamation--travel-from-europe.html. It is unclear if this directive does not apply

for some reason in the case of Mr. Buether. Regardless, the circumstances, for obvious reasons,

creates cause for concern.

       In view of the foregoing, Defendant believes that holding an in-person pretrial conference

on Monday, November 23 would unduly place the Court, its staff, the attorneys, and anyone else

attending in person at an unnecessary risk of exposure to COVID. Therefore, Defendant proposes

that the Court hold the pretrial hearing by video conference. This method is appropriate in these




JOINT NOTICE PURSUANT TO STANDING ORDER                                                        PAGE 3
Case 2:19-cv-00248-JRG Document 255 Filed 11/17/20 Page 4 of 5 PageID #: 10393




circumstances and will be sufficiently effective for the Parties to present the pending issues to the

Court.

 November 17, 2020                                 Respectfully submitted,

 /s/ Kenneth P. Kula                               /s/ Mark C. Lang
 Eric W. Buether                                   Melissa Richards Smith
 State Bar No. 03316880                            Texas State Bar No. 24001351
 Eric.Buether@BJCIPLaw.com                         Email: melissa@gillamsmithlaw.com
 Christopher M. Joe                                GILLAM & SMITH, LLP
 State Bar No. 00787770                            303 South Washington Avenue
 Chris.Joe@BJCIPLaw.com                            Marshall, Texas 75670
 Kenneth P. Kula                                   Telephone: (903) 934-8450
 State Bar No. 24004749                            Facsimile: (903) 934-9257
 Ken.Kula@BJCIPLaw.com
 Theresa M. Dawson                                 Eric A. Buresh
 State Bar No. 24065128                            KS Bar No. 19895
 Theresa.Dawson@BJCIPLaw.com                       Email: eric.buresh@eriseip.com
 Nicholas C. Kliewer                               Jason R. Mudd
 State Bar No., 24083315                           KS Bar No. 25749
 Nick.Kliewer@BJCIPLaw.com                         Email: jason.mudd@eriseip.com
 Michael C. Pomeroy                                Mark C. Lang
 State Bar No. 24098952                            KS Bar No. 26185
 Michael.Pomeroy@BJCIPLaw.com                      Email: mark.lang@eriseip.com
 Thomas J. Gohn                                    ERISE IP, P.A.
 State Bar No. 24097742                            7015 College Blvd., Suite 700
 TJ.Gohn@BJCIPLaw.com                              Overland Park, Kansas 66211
 BUETHER JOE & COUNSELORS, LLC                     Telephone: (913) 777-5600
 1700 Pacific Avenue                               Facsimile: (913) 777-5601
 Suite 4750
 Dallas, Texas 75201                               Kelly Hughes
 Telephone: (214) 730-5660                         CO Bar No. 51177
 Facsimile: (972) 707-1248                         Email: kelly.hughes@eriseip.com
                                                   Karyn Kesselring
 ATTORNEYS FOR PLAINTIFFS                          CO Bar No. 52476
 INFERNAL TECHNOLOGY, LLC AND                      Email: karyn.kesselring@eriseip.com
 TERMINAL REALITY, INC.                            ERISE IP, P.A.
                                                   5299 DTC Blvd., Suite 1340
                                                   Greenwood Village, Colorado 80111
                                                   Telephone: (913) 777-5600
                                                   Facsimile: (913) 777-5601

                                                   COUNSEL FOR DEFENDANT
                                                   SONY INTERACTIVE ENTERTAINMENT LLC




JOINT NOTICE PURSUANT TO STANDING ORDER                                                     PAGE 4
Case 2:19-cv-00248-JRG Document 255 Filed 11/17/20 Page 5 of 5 PageID #: 10394




                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) on November 17, 2020. As such, this document was served

on all counsel who are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A).


                                                   /s/ Kenneth P. Kula
                                                   Kenneth P. Kula




JOINT NOTICE PURSUANT TO STANDING ORDER                                                PAGE 5
